Citation Nr: 0615002	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-36 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, with mild hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to September 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for diabetes 
mellitus, type II, with mild hypertension, and assigned a 20 
percent evaluation, effective May 8, 2001.

In November 2003, a Decision Review Officer granted an 
earlier effective date of July 20, 2000 for the award of 
service connection for diabetes mellitus, type II, with mild 
hypertension.


FINDING OF FACT

Diabetes mellitus, type II, with mild hypertension is 
currently manifested by the use of insulin and restricted 
diet.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, with mild 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2004 letter.  In the letter, the 
veteran was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that his disability is worse than the 20 
percent evaluation contemplates.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the February 2004 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  He 
was also provided a supplemental statement of the case in 
March 2004, which provided him an additional 60 days to 
submit additional evidence or argument.  Thus, the Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained VA 
treatment records dated from August 2003 to March 2004.  VA 
provided the veteran with an examination in connection with 
his claim for both service connection for diabetes mellitus 
and an increased evaluation for that disability.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision    

The veteran alleges that the 20 percent evaluation for 
diabetes mellitus, type II, with mild hypertension does not 
contemplate the severity of his service-connected disability.  
He states that he uses insulin, is on a restricted diet, and 
has to regulate his activities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disability.  See 38 U.S.C.A. § 1155 (West 2002).

Under Diagnostic Code 7913, which addresses diabetes 
mellitus, a rating of 10 percent is assigned for diabetes 
mellitus that is managed by a restricted diet only.  
38 C.F.R. § 4.119, Diagnostic code 7913.  A rating of 20 
percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  Id.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  Id.  A rating of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, with mild hypertension.  The evidence in 
the claims file shows that the veteran was diagnosed with 
diabetes in May 1997.  VA treatment records dated from 
September 2002 to March 2003 consistently show findings that 
the veteran's diabetes mellitus is controlled through insulin 
and a restricted diet.  

There is no indication that the veteran must regulate his 
activities, was instructed to regulate his activities, or 
that he actually refrained from any activities of his own 
accord as a result of his diabetes.  In February 2001, the 
veteran reported during a routine physical examination that 
he did not do any exercise.  However, in February 2002, the 
veteran reported he was walking for exercise, and in August 
2002, the physician noted that the veteran was to "continue 
with diet and exercise."  In September 2002, the veteran 
stated that he was "exercising more and eating less."  The 
physician noted after the September 2002 visit for the 
veteran to continue with diet and exercise.  

At the March 2003 VA examination, the veteran described his 
general state of health as "good."  Upon review of the 
claims file, the examiner noted that the veteran is on 
insulin and a "diabetic diet."  The examiner stated the 
veteran denied a history of ketoacidosis.  It is also noted 
that the veteran had three hypoglycemic reactions in the past 
six months, where he was treated accordingly, but never 
hospitalized.  The veteran states during the examination that 
he has no chest pain or shortness of breath.  He added that 
he exercises regularly and has no difficulty with stair 
climbing.  The examiner noted that the veteran's weight had 
been stable for the past year.  The examiner diagnosed the 
veteran with type 2 diabetes mellitus with complications of 
mild hypertension.

There is no evidence in the claims file to suggest the 
veteran's activities should be regulated.  It is clear that 
the veteran has been encouraged to exercise from his 
physician.  Therefore, the Board finds the veteran does not 
meet the criteria for a 40 percent disability evaluation 
under Diagnostic Code 7913 as the evidence of record is 
against a finding of the veteran's activities being 
regulated.

The veteran has stated he has chest pain, shortness of 
breath, and difficulty stair climbing; however, the medical 
evidence does not substantiate such assertions as described 
above.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for diabetes mellitus, type II, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, there is no 
evidence that there have been changes in the veteran's 
medical status regarding the diabetes mellitus, type II.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a grant of an 
initial evaluation greater than 20 percent for diabetes 
mellitus, type II, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.

ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, with mild hypertension is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


